NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
LINDA D. ELLISION,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Respondent.
2012-3006 _
Petition for review of the Merit Systems Proteotion
Board in case no. ATO353110136-I-1.
ON MOTION
0 R D E R
Linda D. E11ison moves to withdraw her appea1.
Upon consideration thereof
IT ls 0RDERED THAT:
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs.

ELLISON V. USPS
FoR THE CoURT
2
 03  /s/ Jan Horbaly
Date J an Horbaly
cc: Linda D. El1ison
Jeanne E. Davids0n, Esq.
C1erk
s21
Issued As A Mandate:  0 3 
!l.S. C0UR'1E
THE FED€RA
-.~:
¢-31
935
LS FOR
RCUlT
NOV 03 2011
n
lAN HORBALY
C|.ERK